January 11, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: American Beacon Funds (the “Trust”) American Beacon Bridgeway Large Cap Value Fund File No. 333-177960 Dear Sir or Madam: Pursuant to Rule 497(b) of the Securities Act of 1933, as amended, attached for filing are the definitive combined proxy statement and prospectus and statement of additional information dated December 16, 2011, of the American Beacon Bridgeway Large Cap Value Fund, a series of the Trust. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9187. Very truly yours, /s/ Francine J. Rosenberger Francine J. Rosenberger Attachments
